Exhibit 10-h AMENDED AND RESTATED EMPLOYMENT AGREEMENT This Amended and Restated Employment Agreement ("Agreement") is entered into as of October 23, 2007 by Trustmark Corporation, a Mississippi corporation (the "Company"), and Richard G. Hickson (the "Executive").The Company and Executive have entered into this Agreement with reference to the following facts: A.The Company and Executive entered into that certain Agreement dated as of May 13, 1997, which the Company and Executive amended and restated effective as of March 12, 2002 ("Original Agreement"); and B.The Company and Executive now desire to amend and restate in its entirety the Original Agreement as set forth in this Agreement to reflect the provisions of Section 409A of the Internal Revenue Code of 1986, as amended (“Code”), and the final regulations issued thereunder. NOW, THEREFORE, in consideration of the mutual premises and agreements herein contained, and other good and valuable consideration, the receipt and adequacy of which is hereby acknowledged, the parties, intending to be legally bound, hereby agree as follows: 1.Term of Employment.Subject to Section 5 hereof, the term of the Executive's employment under this Agreement commenced on the 13th day of May, 1997 (the "Commencement Date"), and shall continue until terminated as provided in Section 5 (the "Term"). 2.Duties of Employment.The Executive agrees for the Term to render his services to the Company as its President and Chief Executive Officer and such other office or position with the Company as may be reasonably requested by the Board of Directors of the Company (the "Board"), and in connection therewith, to perform such duties commensurate with his office as he shall reasonably be directed by the Board to perform.The Executive shall perform such duties faithfully and diligently at all times.The Executive shall have no other employment while he is employed by the Company; provided, however, that the Executive may serve on the boards of directors of companies which do not compete with the Company and in such capacity attend regularly scheduled board meetings to the extent approved in writing in advance by the Board.When and if requested to do so by the Board, the Executive shall serve as a director and officer of any subsidiary or affiliate of the Company.The Company shall notify the Executive if it believes that the Executive has breached any of his obligations under this Section 2; in such event, the Executive shall have thirty (30) days within which to cure such breach, other than a breach of his obligation to refrain from employment with any person or entity other than the Company or any of its subsidiaries or affiliates. 3. Compensation and Other Benefits. 3.1.Salary.As his full base compensation for all services to be rendered by the Executive during the Term, the Company shall pay to the Executive a base salary for each calendar year of the Term in an amount established each year by the Compensation
